THE defendants in error, Gross and Gross, sued out a writ of mandamus in the district court of Pueblo county to compel the building inspector of the city of Pueblo to issue a permit to them for the erection of a proposed building on property situate in the city and described in the petition, and requiring the city treasurer to countersign and validate the receipt to be issued by the inspector, so that they might proceed with the work of construction. The district court granted the writ, and the city officials are here with their writ of error.
The plaintiffs in error, officers of the city, defendants below, admit that the ruling of the trial court was made upon the authority of our decision in Chamberlain v. *Page 334 Roberts, 81 Colo. 23, 253 P. 27, and it is against their contention. But they insist that such decision is wrong and should be reversed. The Chamberlain case was considered by this court en banc and, for the reasons stated in the opinion, we thought then that it was right and still think so. We decline to overrule it. It would serve no useful purpose to reiterate the views already expressed by us in the opinion referred to. The judgment of the district court is therefore affirmed.